United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1323
                        ___________________________

                           Alphonso Vernell Frazier, II

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                   Justin Smith, Sergeant, Individual Capacity

                       lllllllllllllllllllllDefendant - Appellee

 Erich Jones, Officer, Individual and Official Capacity; Robert Dellutri, Officer,
 Individual and Official Capacity; Adam Moore, Officer, Individual and Official
Capacity; Jordan Jacobs, Officer, Individual and Official Capacity; Jordan Brandt,
Officer, Individual and Official Capacity; Nicholas Yarpe, Officer, Individual and
                                 Official Capacity

                            lllllllllllllllllllllDefendants

    Angie Circo, Detective, Individual Capacity; Marlene Novotny, Sergent,
     Individual Capacity; Scott Fox, Fire Investigator, Individual Capacity

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                             Submitted: July 14, 2022
                               Filed: July 29, 2022
                                  [Unpublished]
                                  ____________
Before GRUENDER, MELLOY, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       Alphonso Frazier, II appeals following the district court’s1 adverse grant of
summary judgment in his pro se 42 U.S.C. § 1983 action, in which he alleged Fourth
Amendment violations stemming from his arrest and searches of his home. Upon
careful de novo review, see Wood v. Wooten, 986 F.3d 1079, 1080 (8th Cir. 2021)
(standard of review), we affirm. We conclude that no Fourth Amendment violation
occurred, see Messerschmidt v. Millender, 565 U.S. 535, 546 (2012) (where alleged
Fourth Amendment violation involves search pursuant to warrant, magistrate’s
issuance of warrant indicates that officer acted reasonably); United States v.
Muhammad, 604 F.3d 1022, 1027 (8th Cir. 2010) (plain-view exception); and that the
dismissal of the criminal charges against Frazier did not retroactively invalidate the
arrest and search warrants executed against him, see Michigan v. DeFillippo, 443
U.S. 31, 36 (1979) (mere fact that suspect is later acquitted of offense for which he
is arrested is irrelevant to validity of arrest).

       We also find no abuse of discretion in the district court’s denial of default
judgment, see U.S. ex rel. Time Equip. Rental & Sales, Inc. v. Harre, 983 F.2d 128,
130 (8th Cir. 1993) (entry of default judgment is within district court’s discretion and
is disfavored, particularly for marginal failure to meet deadline); and we find no merit
to Frazier’s argument that the district court lacked jurisdiction to decide the summary
judgment motion, see N. Bottling Co. v. Pepsico, Inc., 5 F.4th 917, 924 (8th Cir.
2021) (without parties’ consent, magistrate judge cannot issue binding decision on
dispositive motion). Finally, we deny Phyllis Knight’s motion to intervene on appeal.


      1
       The Honorable Robert F. Rossiter, Jr., Chief Judge, United States District
Court for the District of Nebraska.

                                          -2-
The judgment is affirmed. See 8th Cir. R. 47B.
               ______________________________




                            -3-